Citation Nr: 1734096	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-45 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating for bilateral pes planus with plantar fasciitis (pes planus) in excess of 30 percent from May 29, 2009, to October 2, 2010, and in excess of 50 percent from July 1, 2011, to July 16, 2012, and from October 1, 2012, to present.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1998 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the course of the appeal, the RO increased the disability rating for the service-connected pes planus to 50 percent, effective July 1, 2011, and granted temporary total disability ratings from October 3, 2010, to June 31, 2011, and from July 16, 2012, to September 31, 2012.  The issue has been recharacterized to reflect these increases.

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
The Veteran has raised the issue of whether he was unemployable due, in part, to service-connected pes planus.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's bilateral pes planus has met the criteria for pronounced bilateral pes planus, due to severe pain and extreme tenderness of plantar surfaces of the feet not improved by orthopedic shoes or appliances.

2.  Effective March 1, 2014, the Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his occupational and education experience.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, to include from May 29, 2009, to October 2, 2010, the criteria for 50 a percent rating for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5276 (2016).

2.  Since March 1, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes Planus with Plantar Fasciitis

The Veteran seeks an increased rating for his bilateral pes planus.  Aside from the period from May 29, 2009, to October 2, 2010, during which time his pes planus was rated 30 percent disabling, the Veteran has been in receipt of the maximum schedular rating for pes planus, 50 percent.  Thus, the Veteran's claim for increase turns on whether a 50 percent rating is warranted from May 29, 2009, to October 2, 2010.

Pes planus is rated under Diagnostic Code 5276, which provides that a 50 percent rating is warranted for pronounced bilateral pes planus, characterized by symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 U.S.C.A. § 4.74a, Diagnostic Code 5276 (2016).

The Board finds that from May 29, 2009, to October 2, 2010, the Veteran's bilateral pes planus has met the criteria for pronounced bilateral pes planus, due to severe pain and extreme tenderness of plantar surfaces of the feet not improved by orthopedic shoes or appliances.

Throughout this period if the appeal the Veteran reported severe pain with daily flare-ups, for which he was prescribed a number of strong painkillers, to include methadone, oxycodone, and gabapentin.  See, e.g., VA treatment record (August 19, 2010).  Treatment records show extreme tenderness on plantar surfaces and that symptoms did not improve with orthopedic shoes and appliances.  See, e.g., Dr. Blaine (August 4, 2009); VA examination (July 2009).  Given the unremitting nature of the Veteran symptoms, VA and private podiatrists recommended surgical intervention, which began with reconstruction of the Veteran's left foot in October 2010.  See, e.g., VA treatment record (August 19, 2010).

The Board acknowledges that a July 2009 VA examiner characterized the Veteran's has pes planus as mild, but finds that the Veteran's consistent report of severe symptoms coupled with the fact that we was fired just months before the examination due to inability to work on his feet supports the notion of pronounced flatfeet.  Additionally, the fact that the Veteran's pes planus disability necessitated surgical reconstruction just over one year after the July 2009 examination further supports the 50 percent rating.

For these reasons, the Board finds that 50 percent rating for pes planus with plantar fasciitis is warranted throughout the appeal, to include from May 29, 2009, to October 2, 2010.

TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he has been unable to maintain substantially gainful employment since his last full time employment ended in February 2014.  See Board hearing (May 2017).  He further asserts that the award of TDIU from March 1, 2014, would satisfy his appeal.  See id. at 27.  For the reasons discussed below, the Board finds the evidence establishes that a TDIU from March 1, 2014, is warranted.

Initially, the Board finds that the Veteran's service-connected disabilities have satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) since March 1, 2014, the day after his last employment ended.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, the Veteran has held numerous labor-intensive job, to including working as a painter and in a factory.  However, in the early 2000s, he sought more sedentary work as symptoms of his service-connected pes planus began to worsen.  From July 2011 to February 2014, the Veteran worked as a commercial driver.  He lost this position after he could no longer drive due to foot pain, which interfered with his ability to operate the pedals, and the intoxicating effects of the opiate pain medications prescribed for his service-connected pes planus.  Since losing this position, the Veteran has secured several positions, to include sedentary work in an office.  However, the Veteran has been unable to maintain a position for more than a few weeks due to a debilitating combination of pes planus pain and required medications, such as methadone, oxycodone, and gabapentin.  During the May 2017 hearing, the Veteran's wife, an in-home care professional, persuasively testified that the Veteran is scarcely able to care for himself, let alone maintain employment.  She explained that she assists the Veteran with basic activities of daily living, such as toilet, bathing dressing, and food preparation, as he is largely unable to ambulate.  She further explained that the Veteran's flare-ups require him to ice, elevate, and soak his feet several times daily.  Recently, a vocational rehabilitation expert opined that it is not reasonably feasible for the Veteran to sustain employment due, in substantial part, to his service-connected disabilities.  See Vocational evaluation (June 20, 2016).

After a review of the evidence and resolving any reasonable doubt, as mandated by law (38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102), the Board finds that the evidence supports the conclusion that the Veteran's service-connected disabilities, primarily his pes planus, have prevented him from following substantially, gainful employment consistent with his education (general equivalency diploma with some college) and work experience since the end of his most recent employment in February 2014.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant the competent, credible testimony of the Veteran's wife that he scarcely able to perform basic activities of daily as well as the vocational rehabilitation expert's June 2016 opinion that it is not reasonably feasible for the Veteran to sustain employment due to his service-connected disabilities.  After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from March 1, 2014, the first day following the termination of his most recent employment.  See Geib, 733 F.3d 1350.

Accordingly, TDIU is granted, effective March 1, 2014.


ORDER

Subject to the law and regulations governing payment of monetary benefits, throughout the period on appeal, to include from May 29, 2009, to October 2, 2010, a 50 percent rating for the Veteran's bilateral pes planus with plantar fasciitis is warranted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective March 1, 2014.



____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


